UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) Quarterly report under section 13 or 15(d) of the Securities Act of 1934. For the quarterly period ended September 30, 2008 ()Transition report under section 13 or 15(d) of the Securities Act of 1934. For the Transition period from to . Commission file number:000-49729 UHF Incorporated (Exact Name of Small Business Issuer as Specified in its Charter) Michigan 38-1740889 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 60 Port Perry Road North Versailles, PA15137 (Address of Principal Executive Offices) (412) 394-4039 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X ;No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X ;No The number of shares of the issuer’s common stock outstanding, as of October 24, 2008 was 9,480,754. Transitional Small Business Disclosure Format:YesNo_X_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting Company” in Rule 12b-2 of the Exchange Act. (Check One) Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller reporting companyX_ (Do not check if a smaller reporting company) PART I - FINANCIAL INFORMATION ITEM I UHF INCORPORATED BALANCE SHEETS ASSETS September 30, December 31, 2008 2007 (Unaudited) CASH $ - $ - ORGANIZATION COST - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' DEFICIT ACCRUED EXPENSES $ 17,500 $ 13,000 Total liabilities 17,500 13,000 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Common stock, $.001 par value; 50,000,000 authorized shares, 9,480,754 issued and outstanding 9,481 9,481 PAID IN CAPITAL (9,481 ) (9,481 ) RETAINED DEFICIT (17,500 ) (13,000 ) Total stockholders' deficit (17,500 ) (13,000 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ - $ - The accompanying notes are an integral part of these financial statements. UHF INCORPORATED STATEMENTS OF OPERATIONS AND RETAINED DEFICIT Three Month Period Ended September 30, Nine Month Period Ended September 30, 2008 2007 2008 2007 REVENUE $ - $ - $ - $ - OPERATING EXPENSES 1,500 - 4,500 - NET LOSS (1,500 ) - (4,500 ) - Retained Deficit - Beginning of Year/Period (16,000 ) (11,500 ) (13,000 ) (11,500 ) RETAINED DEFICIT - END OF PERIOD $ (17,500 ) $ (11,500 ) $ (17,500 ) $ (11,500 ) The accompanying notes are an integral part of these financial statements. UHF INCORPORATED STATEMENTS OF CASH FLOWS Nine Month Period Ended September 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITY - NONE $ - $ - CASH FLOW FROM INVESTING ACTIVITIES - NONE - - CASH FLOWS FROM FINANCING ACTIVITIES - NONE - - Net change in cash - - Cash - Beginning of Year - - CASH - END OF PERIOD $ - $ - The accompanying notes are an integral part of these financial statements. UHF INCORPORATED NOTES TO FINANCIAL STATEMENTS 1.UNAUDITED INTERIM FINANCIAL STATEMENTS In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary to present fairly the Company’s financial position as of September 30, 2008 and the results of its operations and its cash flows for the three and nine month periods ended September 30, 2008 and 2007. The quarterly financial statements are presented in accordance with the requirements of the Form 10-Q and do not include all of the disclosures required by accounting principles generally accepted in the United States of America.For additional information, reference is made to the Company’s audited financial statements for the years ended December 31, 2007 and 2006 filed with Form 10-KSB/A-3.The results of operations for the nine month period ended September 30, 2008 and 2007 are not necessarily indicative of operating results for the full year. ITEM 4 T.
